Citation Nr: 1440488	
Decision Date: 09/10/14    Archive Date: 09/18/14

DOCKET NO.  11-09 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral ankle disability.
 
2.  Entitlement to service connection for bilateral knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The Veteran served on active duty in the Army from September 1952 to September 1954.  He served in Korea. 

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from rating decisions of the VA Regional Office (RO) in Huntington, West Virginia.

By rating action dated in October 2010, service connection for bilateral hearing loss was granted.  By rating decision in February 2011, the RO granted service connection for posttraumatic stress disorder.  These matters were previously on appeal.  As a full grant of each of those benefits has been awarded they are no longer for appellate consideration.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A bilateral knee disorder/arthritis was first manifested many years after discharge from service and is unrelated thereto; there is competent evidence of record that current knee disability is not related to service.  

2.  A bilateral ankle disorder/arthritis was first manifested many years after discharge from service and is unrelated thereto; there is competent evidence of record that current ankle disability is not related to service.


CONCLUSIONS OF LAW

1.  Bilateral knee disability, including arthritis, was not incurred in or aggravated by service and arthritis may not be presumed to have been incurred in service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.6(a), 3.102, 3.303, 3.304, 3.307, 3.309 (2014).

2.  Bilateral ankle disability, including arthritis, was not incurred in or aggravated by service, and arthritis may not be presumed to have been incurred in service. 38 U.S.C.A. §§ 1101, 1110, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.6(a), 3.102, 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts that he has bilateral knee and bilateral ankle disabilities, including arthritis, that were incurred in service for which service connection should be granted.  He maintains that he had to perform a great deal of rugged activities during active duty, such as constantly climbing and descending mountains which made them weak and subject to further injury.  In this regard, the appellant contends that while performing physical exercises post-service at Concord College in 1955, he jumped up and came down on his feet and sustained severe ankle strain.  The Veteran maintains that but for the weakened condition caused by military service, he would not have had ankle strain and current chronic disability, including arthritis.  

Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met in this instance.  There is no issue as to providing an appropriate application form or the completeness of the application.  VA notified the Veteran in August 2009 and August 2010 of the information and evidence needed to substantiate and complete the claims, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined. 

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate the claims, to include requesting private records, VA clinical data, and obtaining a VA compensation examination that is determined to be adequate for adjudication purposes.  The Board finds no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 38 C.F.R. § 3.159(c).  As such, the claims of entitlement to service connection for bilateral knee and ankle disability are ready to be considered on the merits.

Pertinent Law and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active military service. 38 U.S.C.A. §§ 1110 1131 (West 2002); 38 C.F.R. § 3.303 (2014). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may legitimately be questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim. 38 C.F.R. § 3.303 (2014).

Where a veteran served continuously 90 days or more during a period of war or during peacetime service after December 31, 1946 and arthritis/degenerative joint disease become manifest to a degree of at least 10 percent within one year from the date of termination of active duty, such diseases shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of the disorder during the period of service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2014).


Factual Background 

The Veteran filed a claim for service connection of bilateral knee and ankle disability in August 2009.

The appellant's service treatment records are not available.  He was informed by correspondence in September 2009 that his records had been destroyed in a fire at the National Personnel Records Center.  

Received in support of the claim are clinical records from J. Abraham, M.D., F.A.C.C., F.C.C.P., dating from 2002, primarily showing continuing treatment and monitoring of the Veteran's cardiology status.  In December of that year, it was reported that he was doing well with no complaints.  In March 2003, it was noted that he was walking two miles a day.  An October 2003 entry indicated that the appellant was fairly active building a house and getting enough exercise.  In April 2004, it was reported that he walked 30 minutes without symptoms.  In July 2004, it was recorded that the Veteran performed a lot of housework, worked in his garden and continued building a house.  In May 2005, he was noted to be fairly active working in his yard, performed other work at home and engaged in regular exercise without symptoms.  A notation of "no complaints" is recorded in September 2006.  In March 2007, the appellant complained of left foot pain, was advised to have an X-ray but declined this because he wanted to wait.  In June 2008, the Veteran was reported to be fairly active and worked in his yard without symptoms (relative to chest pain and shortness of breath).  In March 2009, it was indicated that he had no complaints and walked a mile every other day without difficulty.  It was reported in September 2009 that he developed low back pain after lifting.  He specifically denied arthritic pain in the knees and ankles.

VA outpatient records dated in 2010 reflect that Veteran was seen for complaints of left knee pain and intermittent swelling with occasional giving way that he indicated had been ongoing since being in the military.  Mild swelling was observed.  The impression was knee pain.

The appellant was afforded a VA examination for compensation and pension purposes in May 2014.  The examiner noted that the claims folder was reviewed.  History was reported to the effect that he was an 82-year old Korean War Veteran claiming bilateral ankle and knee problems related to walking up and down mountains while stationed in Korea.  He reported that he had his knees dressed in the field a couple of times.  The Veteran stated that he had had knee pain his whole life but had not been seen again for this symptoms until about two years before at the Beckley VA Medical Center.  He complained of knee pain with activity, and left knee giving way.  He stated that arthroscopic surgery had been suggested but that he had elected to not have the procedure at that time.

The Veteran related that he had not been seen for ankle injury or pain in service, even though he had experienced it.  He recounted that after discharge from service, while taking physical education class at Concord University, he rolled the right ankle causing a bad sprain which his doctor told him had been the worst sprain that he had ever seen.  He said that after this injury that he had to be very careful with his ankles so that he did not roll them.  He stated that he had not been seen for ankle complaints again until about two years ago at the Beckley VA.  The appellant indicated that he currently had intermittent pain with activity in both ankles.

Following comprehensive VA examination, the findings were suspect mild distal quadriceps tendinosis, suspect tear or substantial strain involving the mid to distal aspect of the fibular collateral ligament, probable normal variant popliteus hiatus with accentuated fluid related to its contiguity to the joint space, findings suggest injury to the posterolateral complex, complex tearing of the posterior horn and body of the lateral meniscus, full-thickness mildly displaced vertical oblique tear of the medial meniscus in the region of the junction of its body and posterior horn with probable additional intrasubstance tearing of the medial meniscal body, chondromalacia, intermediate grade at the lateral compartment, intermediate to high grade at the medial compartment, and high grade at the patellofemoral compartment; small joint effusion and mild degenerative joint disease of the ankles, bilaterally.

The examiner opined that the conditions were less likely than not incurred in or caused by claimed in-service injury, event or illness.  The rationale provided included that the Veteran admitted that he injured the right ankle after getting out of the military while playing volleyball, that there were has no records until 2010 showing complaints of knee or ankle pain, that the degenerative changes currently seen on X-ray would be consistent with someone who was 82 years old, and would likely have developed whether or not the Veteran was in the military.

Legal Analysis

The Board recognizes and regrets that the Veteran's service records are not available.  However, the lack of such is not fatal to his claim if the evidence otherwise supports a basis for service connection.  The appellant may still be able to establish service connection by submitting evidence that current disability is causally related to service, particularly, by submitting evidence showing treatment for the claimed disability in proximity to service.

In this instance, post service medical records date from 2002 through 2010.  It is significant that such records do not refer to any complaint, finding, history or diagnosis relating to the knee or ankle until a claim was filed in 2009.  The clinical evidence reflects that the appellant was seen for various complaints and disorders over the years and no pertinent musculoskeletal problem was recorded.  As noted above, the Veteran was reported to be very active, to the extent that he was building his own house, walking long distances, exercising, and was not reported to have any knee or ankle disability that restricted his physical activities.  His general physical functioning was reviewed over the years between 2002 and 2009 and no abnormal findings of the musculoskeletal system were recorded with the exception of a foot problem in 2007 and back pain in 2009.  The Board points out that when examined by Dr. Abraham in September 2009 after developing low back pain after lifting, the Veteran specifically indicated that he had no arthritic pain in his knees or ankle.  Evidence of treatment for the left knee is not documented until 2010.  As such, the report and showing of bilateral knee and ankle disability is more than five decades after discharge from service.  In view of such, current bilateral knee and ankle disorders may not be found to be of service onset, nor does the presumption of service connection for arthritis/degenerative joint disease attach.  Therefore, service connection for bilateral knee and ankle disability, including arthritis, is not warranted on a direct or presumptive basis. See 38 U.S.C.A. §§ 1101, 1112, 1113 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309.  

The Board has carefully considered the appellant's lay statements and history that the rigors of service weakened his knees to the extent that subsequent injury in 1955 led to chronic disability and current arthritis.  He is competent to report this because it requires only personal knowledge as it comes to him through his senses. See Layno v. Brown, 6 Vet. App. 465, 470 1994).  However, his report of such and attestation to continuity of symptomatology must be weighed against the clinical evidence of record that reflects no findings or complaints of knee or symptoms in proximity service or for many years thereafter.  Also weighing against the claim is the opinion by the VA examiner in finding that bilateral knee and ankle disability was less than likely of service onset for reasons cited above.  There is no other competent opinion in the record that supports a finding that current knee and ankle disorders are related to service.  It is the Board's responsibility to assess the credibility and weight to be given the evidence. Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993); see also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  Under the circumstances, there is no adequate basis to conclude that current bilateral ankle and knee disorders, including degenerative joint disease, derive from injury during service or is related in any way to service for reasons stated above.  In view of such, the Board thus concludes that the weight of the evidence is against the claims. See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (holding that the absence of treatment for the claimed disability for decades after service constituted negative evidence against the claim), and service connection must be denied.  

The Board would also point out that should the appellant obtain clinical evidence that more definitively supports a nexus between current knee and ankle disability and service, VA would be obligated to reconsider these matters.  However, for the foregoing reasons, the Board concludes that the preponderance of the evidence is against the claims and service connection for a bilateral knee and bilateral ankle disability must be denied at this time. See 38 U.S.C.A § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Service connection for bilateral knee disability is denied.

Service connection for bilateral ankle disability is denied.


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


